Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 12/22/2021, has been entered into the record. 
Claims 1 and 6-16 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-109166882-A (Pub. 01-08-2018, including English Translation provided by the Examiner herewith), hereafter referred to as CN882, in view of CN-108538892-A, (pub. 09-14-2018-Shenzhen China Star Optoelect: cited on IDS received 5/7/2021, including English translation thereof), hereafter referred to as CN892, and further in view of Wang et al. (US Pub. No. 2016/0043150 A1), hereafter referred to as Wang.

As to claim 16, CN882 discloses a display substrate (page 5, display panel shown in figures 1-3), comprising:

wherein the display substrate further comprises:
a diversion channel (43) provided on a surface of the pixel definition layer (40) that is away from the base (11), 
wherein the diversion channel (43) comprises a groove structure (page 9), and 
wherein the diversion channel (43) connects adjacent pixel opening regions (fig 2, channels 434 and 432 connecting pixel opening regions 41; page 10). 
CN882 does not disclose an encapsulation layer covering the light-emitting unit and the pixel definition layer, wherein the encapsulation layer fills the diversion channel. 
Nonetheless, CN892 discloses an encapsulation layer (fig 6, encapsulation layer 90) covering a light emitting unit (31) and a pixel definition layer (20), wherein the encapsulation layer (90) fills a diversion channel (40). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layer 
CN882 in view of CN892 do not disclose wherein the adjacent pixel opening regions comprise a target pixel opening region and a non-target pixel opening region, and an opening area of the non-target pixel opening region is larger than an opening area of the target pixel opening region, and wherein the light-emitting unit comprises red light-emitting unit, a green light-emitting unit and a blue light-emitting unit, the green light-emitting unit is located in the target pixel opening region, and both the red light-emitting unit and the blue light-emitting unit are located in the non-target pixel opening region. 
Nonetheless, Wang discloses wherein adjacent pixel opening regions comprise a target pixel opening region (fig 3, smaller openings 101 in PDL 110) and a non-target pixel opening region (fig 3, larger openings 101 in PDL 110), and an opening area of the non- target pixel opening region is larger than an opening area of the target pixel opening region (fig 3, see larger and smaller openings 101), and wherein the light-emitting unit comprises red light-emitting unit (fig 3, 101 region R), a green light-emitting unit (101 region G) and a blue light-emitting unit (101 region B), the green light-emitting unit is located in the target pixel opening region (small 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the adjacent pixel openings with larger and smaller pixel openings in the pixel defining layer of CN882 in view of CN892 as taught by Wang since this will improve the light emission characteristics of the display.  

Allowable Subject Matter
Claims 1 and 6-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claim 1.  Specifically, the prior art references do not teach or suggest the wherein an orthographic projection of the diversion channel surrounds an orthographic projection of the pixel opening region on the base, and a depth of the diversion channel in a direction perpendicular to the base is gradually increased along a first direction, the first direction comprises a direction from the non-target pixel opening region .

Pertinent Art
US Patent No. 2021/0028254 A1; US 2018/0342563 A1; and US 2014/0346468 A1 are pertinent references in the art. 

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.

Applicant argued that new claim 16 corresponds to allowable claim 6 amended into independent form. 
Examiner disagrees because new claim 16 includes the limitations of original claim 1, including intervening claims 2-4 and claim 6, however fails to include the allowable subject matter recited in intervening claim 5.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/4/2022